DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed 10/11/2021 and 12/29/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
The information disclosure statements filed 10/11/2021 and 12/29/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to non-
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S.__ (2014).
Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is directed to non-statutory subject matter.  The claims and the instant specification are directed towards the claimed invention does not fall within at least one of the four categories of patent eligible subject matter recited in 35 USC 101 (process, machine, manufacture, or composition of matter), e.g., the claim(s) are directed to a signal per se.  
The Examiner points out that the limitations “computer-readable media; program instructions, which are stored in the computer-readable medium and can be processed by at least 
Furthermore, the Examiner points out the limitation “computer-readable media; program instructions, which are stored in the computer-readable medium and can be processed by at least one processor to perform functions” should be reworded to -- a non-transitory computer-readable media; program instructions, which are stored in the non-transitory computer-readable medium and can be processed by at least one processor to perform functions --. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 3-4, 6, 8, 10-11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (US 9,207,760; already of record).
Regarding claims 1 and 8, Wu discloses, a detection and control system (Figs. 1A-9 and 11-12) comprising: 
at least one proximity sensor (122, 136, 202, 204); 
at least one fixing mechanism (100) that firmly connects the proximity sensor with the head; 
a non-transitory computer-readable media (Col. 18, line 49-Col. 19, line 40); 
program instructions (Col. 18, line 49-Col. 19, line 40), which are stored in the non-transitory computer-readable medium and can be processed by at least one processor to perform functions (Col. 18, line 49-Col. 19, line 40) comprising: 
monitoring the change of the distance between the proximity sensor (122, 136, 202, 204) and at least one eye area of head by the proximity sensor, wherein the proximity sensor is used to generate the number of reflected light pulse counts (Col. 7, lines 64-65 and 202) representing the distance between the proximity sensor and the eye area (Col. 3, lines 3-12 and 902); and 
detecting eyelid opening and closing according to the number of reflected light pulse counts (Col. 9, line 47-Col. 10, line 16), wherein the detection of eyelid opening and closing is comprising determining the corresponding particular eye opening and closing state by the number of reflected light pulse counts (Col. 9, line 47-Col. 10, line 16); and 
causing at least one computing action to be performed based on the particular eye opening and closing state (Col. 11, line 11-Col. 12, line 67 and 1100, 1200).
claims 3 and 10, Wu discloses, at least one wireless transmission function generating the wireless signal to at least one device (Col. 4, lines 31-45); and wherein the computing action is further combined with the wireless transmission function (Col. 4, lines 31-45).
Regarding claims 4 and 11, Wu discloses, the proximity sensor is further comprising: generating ambient light intensity data representing at least one type of eye environment (Col. 7, line 64-Col. 8, line 4), and the type of eye environment is detected based on the ambient light intensity data (Col. 7, line 64-Col. 8, line 4).
Regarding claims 6 and 13, Wu discloses, detecting eyelid opening and closing is further comprising: determining at least one corresponding particular eye event within the number of reflected light pulse counts (Col. 16, lines 10-44 and see 906), wherein determining the particular eye event comprising: calculating the time duration data based on the particular eye opening and closing state (Col. 16, lines 10-44 and see 906); and determine the corresponding particular eye event in the time duration data of the particular eye opening and closing state (Col. 16, lines 10-44); and the computing action to be performed further comprising: at least one computing action to be performed based on the particular eye event (Col. 16, lines 10-44 and see 906).Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 9,207,760; already of record) as applied to claims 1 and 8 above, in view of Torch (US 6,542,081).
Wu remains as applied to claims 1 and 8 above.
Wu does not disclose the at least one computing action to be performed further comprising: at least one axis motion sensor monitoring the movement of the head, wherein the axis motion sensor is used to generate the data of axis change representing the movement of the head; and wherein the particular eye opening and closing state which is further combined with the movement of the head.
Torch teaches, from the same field of endeavor that in a detection and control method (Fig. 13) that it would have been desirable to make the at least one computing action to be performed further comprising: at least one axis motion sensor (852a, b) monitoring the movement of the head, wherein the axis motion sensor is used to generate the data of axis change representing the movement of the head (Col. 18, lines 66-67 and Col. 19, lines 1-11); and wherein the particular eye opening and closing state which is further combined with the movement of the head (Col. 18, lines 66-67 and Col. 19, lines 1-11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the at least one computing action to be performed further comprising: at least one axis motion sensor monitoring the movement of the head, wherein the axis motion sensor is used to generate the data of axis change representing the movement of the head; and wherein the particular eye opening and closing state which is further .

Claims 5, 7, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 9,207,760; already of record) as applied to claims 1 and 8 above, in view of Zakharov et al. (US 2021/0345912).
Wu remains as applied to claims 1 and 8 above.
Wu does not disclose the proximity sensor is further comprising: generating ambient light intensity data representing at least one type of eye environment, and the type of eye environment is detected based on the ambient light intensity data, wherein the detection the type of eye environment is further comprising: determining the corresponding outdoor and indoor environments in the light intensity data; and wherein the particular eye event is detected, which is further combined with the type of eye environment.
Zakharov teaches, from the same field of endeavor that in a detection and control method (Figs. 2-3) that it would have been desirable to make the proximity sensor (130, 132, 134) is further comprising: generating ambient light intensity data representing at least one type of eye environment (Para. 0066), and the type of eye environment is detected based on the ambient light intensity data (Para. 0066), wherein the detection the type of eye environment is further comprising: determining the corresponding outdoor and indoor environments in the light intensity data (Para. 0066); and wherein the particular eye event is detected, which is further combined with the type of eye environment (Para. 0066).
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Torch (US 10,039,445) discloses a detection and control method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305. The examiner can normally be reached M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                            01/24/2022